— Appeal by claimant from a unanimous decision of the additional reviewing members of the Industrial Board rescinding the action of an individual member of the Board in reopening claimant's case. The Board held that more than eighteen years had elapsed since the date of the, accident, and more than eight years from the date of the last payment of compensation. The evidence supports these findings and hence the decision of the Board must be sustained. Decision affirmed, without costs. All concur.